AO 440 (Rev, 06/12) Summons in a Civil Action Gi
2

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

THE UNIVERSITY OF TENNESSEE

Plaintiff(s)
Vv. Civil Action No. 3:20-CV-204

TENNESSEE BONDING COMPANY Reeves/Poplin

Nee ee ee eee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Tennessee Bonding Company

c/o Brian J. Cole - Registered Agent
2661 E. Magnolia Ave. Lo
Knoxville, TN 37914 PO

Kenna dh Holmes

Pres, Qock (gad

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Wade R. Orr
Michael J. Bradford
P. O. Box 1871
Knoxville, TN 37901
Phone: (865) 546-4305

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

-east5 DUS, CLERK OF COURT ,
S ‘%

Date: 5/13/20.
'( Signature of Clerk or Deputy Clerk
ct

 

% -
bi. <r
“ST icy OF %

Case 3:20-cv-00204-PLR-DCP Document6 Filed 05/13/20 Page 1lof2 PageiD #: 58
Case 3:20-cv-00204-PLR-DCP Document 7 Filed 05/15/20 Page 1of2 PagelD #: 60
AO 440 (Rev, 06/12) Summons in a Civil] Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) BlLAr/ ay CAP . CE &. ACCENT
was received by me on (date) ‘ Sg) Sf; Gf FO

1 I personally served the summons on the individual at (place) L266) fa (PEM ALS AVE.

AMOXVELLE TR. on (date) SH Lge so

1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) 3 and mailed a copy to the individual’s last known address; or

ot served the summons on (name of individual) KEWETE/ Mores 7 , who is

designated by law to accept service of process on behalf of (name of organization) FEMME SSE
Le. Ad, OT O- a YAY on (date) Sf “/20 5 or

(1 I returned the summons unexecuted because :or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

pues SY [20 fe (hl 30

Server’s signature

TY [MEL , peoress seavee

Printed name and title

John Walker, #35

Server's address

Additional information regarding attempted service, etc:

One Man in a Van
Process Service
P.O. Box €8
366-900 008
Case 3:20-cv-00204-PLR-DCP Document6 Filed 05/13/20 Page 2of2 PagelD #: 59

Case 3:20-cv-00204-PLR-DCP Document 7 Filed 05/15/20 Page 2of2 PagelD#: 61
